1107 (1996); see also Cullen v. Pinholster, 563 U.S.                131 S. Ct.
                1388, 1408 (2011) ("Surmounting Strickland's high bar is never an easy
                task." (quotation marks omitted) (alteration omitted)). We conclude that
                the district court did not err by rejecting Patterson's ineffective-assistance
                claims, and we
                             ORDER the judgment of the district court AFFIRMED.




                                          Hardesty

                             )

                                     to                            ONsza
                Douglas                                      Cherry



                cc:    Hon. Lidia Stiglich, District Judge
                       Edward T. Reed
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                      2

                t7r.